 



Exhibit 10.38
Summary of 2007 Named Executive Officer Compensation
          The table below shows the current annual salary and 2007 target bonus
under the Tenneco Inc. Value Added (“TAVA”) Incentive Plan for the Company’s
Chief Executive Officer, the Company’s Chief Financial Officer and each of the
next three most highly compensated officers of the Company other than the Chief
Executive Officer or Chief Financial Officer (based on compensation received
during 2006).

                  Name   Current Salary   2007 Target Bonus
Gregg Sherrill
  $ 875,000     $ 875,000  
Timothy R. Donovan
  $ 455,050     $ 273,000  
Hari N. Nair
  $ 428,490     $ 273,000  
Kenneth R. Trammell
  $ 408,825     $ 273,000  
Neal Yanos
  $ 338,946     $ 223,000  

 